IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-39,737-02


                          EX PARTE MOSES JOE MEJIA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. C-08-0776-SA-W-1 IN THE 340TH DISTRICT COURT
                          FROM TOM GREEN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to twenty-five years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Mejia v. State, No. 03-15-00045-CR (Tex. App.—Austin Jan. 31, 2017) (not designated

for publication).

        Applicant contends, among other things, that appellate counsel failed to timely notify him

that his conviction had been affirmed on direct appeal. We remanded this application to the trial

court for further findings of fact and conclusions of law.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

found that appellate counsel failed to timely notify Applicant that his conviction had been affirmed.

The trial court recommended that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim.

App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Third Court of Appeals in cause number 03-15-

00045-CR that affirmed his conviction in cause number in C-08-0776-SA from the 340th District

Court of Tom Green County. Applicant shall file his petition for discretionary review with this Court

within 30 days of the date on which this Court’s mandate issues. Applicant’s remaining claims are

dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).



Delivered: November 20, 2019
Do not publish